Opinion.

Per curiam:
Complainant has not sufficiently met by his proof the obligation of affirmatively establishing the charges of his bill, but the admitted facts of the transaction are so strongly suggestive of col-*660fusion that we are indisposed to definitely conclude him. It may be that in another suit there may be further developments of fact.
We reverse the decree, dismissing the bill for the purpose only of entering here a decree of dismissal without prejudice to complainant’s rights at law, if hereafter he shall be advised to proceed at law.